Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1- 8 and 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Brokaw et al. (U. S. Patent 9, 974,478). 

As for claims 1 and 24, Vaidyanathan et al. disclose (in Figs. 1-3) a computer-implemented method for motion analysis, or a computer program product comprising code which cases one or more processors to perform operations comprising: 
obtaining data from two or more sensors (using the muscle activity sensor 4 and the motion sensor 3 in Figs. 1 and 3) attached to a body part (e.g. knee in Fig. 2 and upper and lower legs in Fig. 10) of an individual, wherein the two or more sensors(3, 4) enable collection of motion data of the body part, wherein the motion data includes muscle contraction output (i.e., the knee muscle contraction output detected from the muscle activity sensors 4 placed on the knee brace in Fig.2,  or muscle activity sensors 4 used in Fig. 10) and mechanical displacement measured across a joint (the mechanical displacement measured from the motion sensors or IMU sensors 3 placed on the knee brace in Fig. 2 or IMU sensors used in Fig. 10), and wherein the two or more sensors (3, 4) include at least one inertial measurement unit (IMU)(motion sensor or IMU 3) and at least one sensor determining muscle activation (muscle activity sensor 4); 
processing the data to determine locations of each of the two or more sensors (i.e., using microprocessor 5 in Fig. 1 or processor 32-33 in Fig. 3 for processing/analyzing data from the motion sensor 3 and muscle activity sensor 4, which includes determining the locations of the sensors over time; see [0057] and [0075]); 
mapping the locations of each of the two or more sensors into a coordinate reference system (i.e., using a data logging device in [0010]; or the motion and muscle activity data are combined in a data fusion module 34 so individual movement and/or posture events are aligned in time and a correlation process 35 is used to correlate the movement and/or posture events with muscle activity events, see [0075];  Figs. 8); and 
providing the mapping to a motion analysis system (i.e., providing the data to a classification processor or feedback process 36 in Fig. 3 for classifying/analyzing a gait, posture or movement see [0064] and [0078]).
Still referring to claims 1 and 24, Vaidyanathan et al. does not specifically disclose using the motion data to detect asymmetries between muscle group on opposite sides of the individual. 
Brokaw et al. (U. S. Patent 9,974,478) discloses it is conventional in the art to use the collected motion data for gait asymmetry analysis to detect asymmetries between muscle groups on opposite sides of the individual. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gait analysis [see 0064] of Vaidyanathan et al. to be a gait asymmetry analysis, as taught by Brokaw et al., so as to detect asymmetries between muscle groups on the opposite sides of the individual, for the purpose of early identification of such impaired or symptomatic movement and for notifying the individual to prevent or correct the movement to increase the safety of the individual (see col. 59, line 59—col. 60, line 20). 

As for claim 25, Vaidyanathan et al. disclose a computer system (1, 30 in Figs. 1 and 3) for motion analysis comprising: 
a memory (see the memory in Figs. 1 and 3)which stores instructions; 
one or more processors (processor 7 in Fig. 1 or feedback processor 36 in Fig. 3)  coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to:
obtain data from two or more sensors (using the muscle activity sensor 4 and the motion sensor 3 in Figs. 1 and 3) attached to a body part (e.g. knee in Fig. 2) of an individual, wherein the two or more sensors(3, 4) enable collection of motion data of the body part, wherein the motion data includes muscle contraction output (i.e., the knee muscle contraction output detected from the muscle activity sensors 4 placed on the knee brace in Fig.2,  or muscle activity sensors 4 used in Fig. 10) and mechanical displacement measured across a joint (the mechanical displacement measured from the motion sensors or IMU sensors 3 placed on the knee brace in Fig. 2 or IMU sensors used in Fig. 10)and wherein the two or more sensors (3, 4) include at least one inertial measurement unit (IMU)(motion sensor or IMU 3) and at least one sensor determining muscle activation (muscle activity sensor 4); 
processe the data to determine locations of each of the two or more sensors(i.e., using microprocessor 5 in Fig. 1 or processor 32-33 in Fig. 3 for processing/analyzing data from the motion sensor 3 and muscle activity sensor 4, which includes determining the locations of the sensors over time; see [0057] and [0075]); 
map the locations of each of the two or more sensors into a coordinate reference system (i.e., using a data logging device in [0010]; or the motion and muscle activity data are combined in a data fusion module 34 so individual movement and/or posture events are aligned in time and a correlation process 35 is used to correlate the movement and/or posture events with muscle activity events, see [0075];  Figs. 8); and 
provide the mapping to a motion analysis system (i.e., providing the data to a classification processor or feedback process 36 in Fig. 3 for classifying/analyzing a gait, posture or movement see [0064] and [0078]).
Still referring to claim 25, Vaidyanathan et al. does not specifically disclose using the motion data to detect asymmetries between muscle group on opposite sides of the individual. 
Brokaw et al. (U. S. Patent 9,974,478) discloses it is conventional in the art to use the collected motion data for gait asymmetry analysis to detect asymmetries between muscle groups on opposite sides of the individual. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gait analysis [see 0064] of Vaidyanathan et al. to be a gait asymmetry analysis, as taught by Brokaw et al., so as to detect asymmetries between muscle groups on the opposite sides of the individual, for the purpose of early identification of such impaired or symptomatic movement and for notifying the individual to prevent or correct the movement to increase the safety of the individual (see col. 59, line 59—col. 60, line 20).
As for claims 2-3, Vaidyanathan et al. disclose method of claim 1 further comprising obtaining additional data from the two or more sensors, wherein the additional data reflects motion of the body part of the individual;  calculating the motion of the body part based on the mapping and the additional data (i.e., additional sensors may be used, the additional data reflects motion of the body part and the motion of the body part can be calculated based on the data collected from the additional sensors, see [0058] and [0118].

As for claims 4 and 5, Vaidyanathan et al. disclose method of claim 3 further comprising displaying the motion or an animation of the motion of the body part based on the mapping, the additional data, and the providing (i.e., using the feedback process 36 for a visual display of motion and related muscle activity, see [0077]).

As for claim 6, Vaidyanathan et al. disclose the method of claim 1 wherein each of the two or more sensors includes an inertial measurement unit (IMU) (see IMUs in [0054], line 2).

As for claim 7, Vaidyanathan et al. disclose the method of claim 6 wherein the inertial measurement unit includes an accelerometer and a gyroscope (see [0054], line 3). 

As for claim 8, Vaidyanathan et al. disclose the inertial measurement unit includes a magnetometer(see [0054], line 5).  

As for claim 10, Vaidyanathan et al. disclose the method of claim 9 wherein the muscle activation sensor is a stretch sensor or a linear displacement sensor (see the MMG sensors in [0055]).

As for claim 11, Vaidyanathan et al. disclose method of claim 1 wherein at least one of the two or more sensors comprises an integrated stretch sensor and IMU (i.e., muscle vibration sensor 4 and IMU sensor 3 or other additional sensors can all be integrated in the flexible and stretchable supports such as the knee brace 20 in Fig. 1, see [0053], [0055] and [0118]) .

As for claim 12, Vaidyanathan et al. disclose method of claim 1 wherein the two or more sensors comprise a network of sensors (a network of sensors including sensors 3, 4 and any additional sensors used; see [0053][0058]).

As for claims 13-15, Vaidyanathan et al. disclose method of claim 1 wherein the locations are determined based on data taken while the individual assumes a commissioning pose, or performs a commissioning movement; wherein the commissioning movement includes an arms-out squat or a simultaneous arm raise (i.e., the sensor locations can be determined based on data taken when the individual assumes any commissioning pose or performs any commissioning movement, the movement can includes an arms-out squat or a simultaneous arm raise, see arm movement in Fig. 5, also see [0010]).
As for claims 16-17, Vaidyanathan et al. disclose the method of claim 1 wherein the locations are determined based on constrained movements of a human body based on location of hinge joints  and ball-and-socket joints of the human body (e.g., for gait analysis or a subject’s natural movement analysis, the sensors  locations are determined based on the constrained movement of a human body based on hinge joints (knee) and ball and socket joints(e.g., hip and shoulder) of the human body; also see [0062]—[0064]).
	As for claims 18-20, Vaidyanathan et al. disclose the method of claim 1 wherein the coordinate reference system includes spherical coordinates, cylindrical coordinates, and a two- dimensional representation (i.e., any two- or two dimensional representation can be used, see [0054]).

As for claim 21, Vaidyanathan et al. disclose the method of claim 1 further comprising obtaining further data from a linear displacement sensor (using the additional laser distance sensor in [0055]; or  the additional electro-active polymer gel sensor for detecting abdominal vibrations in [0118])included in at least one of the two or more sensors.

As for claim 22, Vaidyanathan et al. disclose the method of claim 21 further comprising determining a muscle activity over a time period (30-second window as shown in Fig. 11) based on the data from the linear displacement sensor (see [0118]).

As for claim 23, Vaidyanathan et al. disclose the method of claim 22 further comprising augmenting the providing based on the muscle activity over time (i.e., augmenting or boosting the signals by using an amplifier, see [0056]).
Response to Arguments
4.	Applicant's arguments filed on May 23, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding claims 1, 24 and 25, examiner asserts that Vaidyanathan does disclose “wherein the motion data includes muscle contraction output (i.e., the knee muscle contraction output detected from the muscle activity sensors 4 placed on the knee brace in Fig.2,  or muscle activity sensors 4 used in Fig. 10) and mechanical displacement measured across a joint (the mechanical displacement measured from the motion sensors or IMU sensors 3 placed on the knee brace in Fig. 2 or IMU sensors used in Fig. 10). 
Although Vaidyanathan does not explicitly disclose using the motion data to detect asymmetries between muscle groups on opposite sides of the individual. The newly cited reference to Brokaw et al. (U. S. Patent 9,974,478) discloses it is conventional in the art to use the collected motion data for detecting gait asymmetry.  A person of ordinary skill in the art, would find it obvious, before the effective filing date of the claimed invention, to modify the gait analysis [see 0064] of Vaidyanathan et al. to be a gait asymmetry analysis, as taught by Brokaw et al., so as to detect asymmetries between muscle groups on the opposite sides of the individual, for the purpose of early identification of such impaired or symptomatic movement and for notifying the individual to prevent or correct the movement to increase the safety of the individual (see col. 59, line 59—col. 60, line 20). 
In response to applicant’s argument regarding claim 17, examiner asserts that the cited paragraphs [0062]—[0064] discloses using the device of Vaidyanathan et al. for monitoring a subject’s natural movement and muscle activities for gait or posture analysis.  The gait or posture analysis involves the hinge joints (e.g., knee joint) and ball-and-socket joints (e.g., shoulder and hip joint). 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867